          Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------ X

UNITED STATES OF AMERICA
                                                SEALED INDICTMENT

                   -   V.   -                   20 Cr.

MEDGHYNE CALONGE,


                    Defendant.


------------------------------------ X

                                 COUNT ONE

     (Computer Intrusion - Intentionally Damaging Computers)

     The Grand Jury charges:

                                 Overview

     1.      From at least on or about June 28, 2019, up to and

including at least on or about June 29, 2019, MEDGHYNE

CALONGE, the defendant, misused administrative access provided

to her as an employee of an online provider of professional

services ("the Company") to intentionally delete the Company's

records, and damage the Company's computer systems.

     2.      From at least in or about January 2019 to on or

about June 28, 2019, MEDGHYNE CALONGE, the defendant, was

employed as a human resources manager at the Company, which is

based in New .York, New York.       Due to her position, CALONGE was

granted administrative access to the Company's accounts with
      Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 2 of 11




defendant, knowingly caused the transmission of a program,

information, code, and command, and as a result of such

conduct, intentionally caused damage without authorization to

a protected computer, and caused loss to one and more persons

during any one-year period aggregating at least $5,000 in

value, to wit, following her termination by the Company,

CALONGE misused and attempted to misuse administrative access

provided to her during her employment at the Company to

intentionally delete the Company's human resources records

without authorization.

                    (Title 18, United States Code,
          Sections 1030 (a) (5) (A), 1030 (c) (4) (B) (i), and 2.)

                                 COUNT TWO

     (Computer Intrusion - Recklessly Damaging Computers)

     The Grand Jury further charges :

     6.      The allegations contained in paragraphs 1 through 4

above are hereby repeated, realleged, and incorporated by

reference as if fully set forth herein.

     7.      From at least on or about June 28, 2019, up to and

including at least on or about June 29, 2019, in the Southern

District of New York and elsewhere, MEDGHYNE CALONGE, the

defendant, intentionally accessed a protected computer without

authorization, and as a result of such conduct, recklessly


                                       3
      Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 3 of 11




                     Substitute Asset Provision

     9.      If any of the above-described forfeitable property,

as a result of any act or omission of MEDGHYNE CALONGE, the

defendant:

                  (1) cannot be located upon the exercise of due

diligence;

                  (2) has been transferred or sold to, or

deposited with, a third person;

                  (3) has been placed beyond the jurisdiction of

the Court;

                  (4) has been substantially diminished in value;

or

                  (5) has been commingled with other property

which cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States

Code, Section 246l(c), to seek forfeiture of any




                                   s
Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 4 of 11




           Form No. USA-33s-274 (Ed. 9-25-58)


              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF AMERICA

                             - v. -

                     MEDGHYNE CALONGE,

                       ·   Defendant.


                     SEALED INDICTMENT

                           20 Cr.

                (18 U.S.C.    §§    2 and 1030.)




                                       AUDREY STRAUSS
                             Acting United States
                             Attorney.




           ~OREPERSON
       Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 5 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------ X

UNITED STATES OF AMERICA
                                             S.EALED INDICTMENT

                - v. -                       20 Cr.

MEDGHYNE CALONGE,


                 Defendant.


------------------------------------ X

                              COUNT ONE

     (Computer Intrusion - Intentionally Damaging Computers)

     The Grand Jury charges:

                              Overview

     1.    From at least on or about June 28, 2019, up to and

including at least on or about June 29, 2019, MEDGHYNE

CALONGE, the defendant, misused administrative access provided

to her as an employee of an online provider of professional

services ("the Company") to intentionally delete the Company's

records, and damage the Company's computer systems.

     2.    From at least in or about January 2019 to on or

about June 28, 2019, MEDGHYNE CALONGE, the defendant, was

employed as a human resources manager at the Company, which is

based in New .York, New York.     Due to her position, CALONGE was

granted administrative access to the Company's accounts with
      Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 6 of 11




certain third-party providers of online human resources

management services, including a third-party provider of an

applicant tracking system (the "Applicant Tracking System").

     3.   On or about June 28, 2019, MEDGHYNE CALONGE, the

defendant, was terminated by the Company.       Following her

termination and continuing until on or about June 29, 2019,

CALONGE misused administrative access provided to her as an

employee of the Company to log in to the Applicant Tracking

System and damage the integrity of the Company's computer

systems by deleting the Company's records, including job

postings created by the Company to advertise employment

opportunities at the Company and thousands of applications for

employment at the Company submitted to the Company via the

Applicant Tracking System .

   . 4.   As a result of her unauthorized deletion of the

Company's records, MEDGHYNE CALONGE, the defendant, caused

losses to the Company far in excess of $5,000, which included

costs incurred by the Company to investigate the incident and

to remediate the loss of its data and records.

                      Statutory Allegations

     5.   From at least on or about June 28, 2019 , up to and

including at least on or about June 29, 2019, in the Southern

District of New York and elsewhere, MEDGHYNE CALONGE, the

                                   2
      Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 7 of 11




defendant, knowingly caused the transmission of a program,

information, code, and command, and as a result of such

conduct, intentionally caused damage without authorization to

a protected computer, and caused loss to one and more persons

during any one-year period aggregating at least $5,000 in

value, to wit, following her termination by the Company,

CALONGE misused and attempted to misuse administrative access

provided to her during her employment at the Company to

intentionally delete the Company's human resources records

without authorization.

                    (Title 18, United States Code,
          Sections 1030 (a) (5) (A), 1030 (c) (4) (B) (i), and 2 . )

                                 COUNT TWO

     (Computer Intrusion - Recklessly Damaging Computers)

     The Grand Jury further charges:

     6.      The allegations contained in paragraphs 1 through 4

above are hereby repeated, realleged, and incorporated by

reference as if fully set forth herein.

     7.      From at least on or about June 28, 2019, up to and

including at least on or about June 29, 2019, in the Southern

District of New York and elsewhere, MEDGHYNE CALONGE, the

defendant, intentionally accessed a protected computer without

authorization, and as a result of such conduct, recklessly


                                        3
      Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 8 of 11




caused damage, and caused loss to one and more persons during

any one-year period aggregating at least $5,000 in value, to

wit, CALONGE misused and attempted to misuse administrative

access provided to her during . her employment at the Company to

intentionally delete the Company's human resources records

without authori~ation.

                (Title 18, United States Code,
     Sections 1030(a) (5) (B), 1030(c) (4) (A) (i) (I), and 2.)

                      FORFEITURE ALLEGATIONS

     8.   As a result of committing the offenses alleged in

Counts One and Two of this Indictment, MEDGHYNE CALONGE, the

defendant, shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 1030(i), any and all

property, real or personal, constituting or derived from, any

proceeds obtained directly or indirectly, as a result of said

offense, and any and all personal property that was used or

intended to be used to commit or to facilitate the commission

of said offenses, including but not limited to a sum of money

in United States currency representing the amount of proceeds

traceable to the commission of said offenses.




                                   4
      Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 9 of 11




                     Substitute Asset Provision

     9.      If any of the above-described forfeitable property,

as a result of any act or omission of MEDGHYNE CALONGE, the

defendant:

                  (1) cannot be located upon the exercise of due

diligence;

                  (2) has been transferred or sold to, or

deposited with, a third person;

                  (3) has been placed beyond the jurisdiction of

the Court;

                  (4) has been substantially diminished in value;

or

                  (5) has been commingled with other property

which cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States

Code, Section 246l(c), to seek forfeiture of any




                                    5
     Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 10 of 11




other property of the defendant up to the value of the above

forfeitable property.


         {Title 18, United States Code, Section 1030,
        Title 21, United States Code, Section 853, and
         Title 28, United States Code, Section 2461.)




                                       Acting United States Attorney




                                   6
Case 1:20-cr-00523-GHW Document 2 Filed 10/01/20 Page 11 of 11




            Form No. USA-33s-274        (Ed. 9-25-58)


               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK


                  UNITED STATES OF AMERICA

                               - v. -

                      MEDGHYNE CALONGE,

                          Defendant.


                      SEALED INDICTMENT

                          20 Cr.

                  (18 U.S.C.    §§   2 and 1030.)




                                         AUDREY STRAUSS
                               Acting United States
                               Attorney.




            ~OREPERSON
